                           IN THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF HAWAll

                                                         )    Case. No. I :18-CV-00493-DKW-RT
Patricia Grossman
                                                         )
                                                         )    ORDER GRANTING MOTION TO
                    Plaintiff,                           )    APPEAR PRO HAC VICE AS TO
                                                         )    Matthew J. Murray
                           vs.                           )
                                                         )
Hawaii Government Employees Association/AFSCME
Local 152, et al.                                        )
                                                         )
                    Defendant.                           )
                                                         )

                                 ORDER GRANTING MOTION
                                 TO APPEAR PRO HAC VICE

         The Court GRANTS the Motion of Matthew J. Murray                                        to
                                                             -------------
 Appear Pro Hae·Vice.

  Name of Attorney:          Matthew J. Murray

  Firm Name:                Altshuler Berzon LLP

  Firm Address:             177 Post Street, Suite 300
                            San Francisco, CA 94108

  Attorney CM/ECF
  Primary email address: mmurray@altshulerberzon.com

  Firm Telephone:           (415) 421-7151
  Party Represented         Hawaii Government Employees Association, AFSCME Local 152, AFL-CIO




         IT IS SO ORDERED.
        DATED: Honolulu, Hawaii, _February
                                   ____    5, _
                                              2019
                                                _ _ _ _ _ _ __



                                                     /s/ Rom A. Trader
                                                    Rom A. Trader
                                                    United States Magistrate Judge
